GOSHORN, Judge.
The Department of Corrections appeals from an order requiring it to restore gain-time which was forfeited during the service of the mandatory portion of Gates’s sentence. We reverse. At the time the court entered its order, the trial judge correctly recognized he was bound by the First District’s opinion in Buffa v. Singletary, 652 So.2d 885 (Fla. 1st DCA), dismissed, 658 So.2d 989 (Fla.1995). The First District has now receded from Bvffa by its en banc opinion in Singletary v. Jones, 681 So.2d 836 (Fla. 1st DCA 1996).
REVERSED.
HARRIS and ANTOON, JJ., concur.